DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Acknowledgment is made of applicant's election/restrictions filed 29 January 2021. In view of this, the previous office action is withdrawn by the mailing of this office action.
Claims 1-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (FR1872646   12/10/2018   French Republic).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 12/09/2019, 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “a cell programming control input” as recited in claims 1, 12, 19; the feature “circuitry of an XOR-type” as recited in claims 2, 13; the feature “receives an inverted output of the first flip-flop” as recited in claims 3, 16;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger et al (US 7,218,567 B1 hereinafter “Trimberger”) in view of Kim et al (US 8,358,546 B2 hereinafter “Kim”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Trimberger, for example in Figs. 1-6, discloses a volatile memory circuit, comprising: a first flip-flop (e.g., 202/302; in Figs. 2-3 related in Figs. 1, 
	However, Trimberger is silent with regard to the logically combines a readout control input and a cell programming control input.  
	In the same field of endeavor, Kim, for example in Figs. 1-21, discloses the logically combines a readout control input (e.g., RD_INT/WR_INT; in Fig. 16 related in Figs. 1-15, 17-21) and a cell programming control input (e.g., RD/WR; in Fig. 16 related in Figs. 1-15, 17-21).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Trimberger such as method and apparatus for the protection of sensitive data within an integrated circuit (see for example in Figs. 1-6 of Trimberger) by incorporating the teaching of Kim such as the memory access operation after the additive latency period (see for example in Figs. 1-21 of ), for the purpose of controlling the phase controller that controls a phase of a clock signal to generate a phase-controlled clock signal, and a controller that generates a control signal with a first logic state to change the phase controller from a disabled state to an enabled state at a predetermined time in the additive latency period (Kim, Col. 1, lines 56-62).
Regarding Independent Claim 12, Trimbeger, for example in Figs. 1-6, discloses a system (see for example in Figs. 2-3 related in Figs. 1, 4-6), comprising: one or more processing circuits (see Col. 1, lines 14-23+); and one or more memories coupled to the one or more processing circuits (see for example in Figs. 2-3 related in Figs. 1, 4-6), the one or more memories including a read-once memory circuit having a plurality of memory cells (see for example in Figs. 2-3 related in Figs. 1, 4-6), each of the plurality of memory cells of the read-once memory (see for example in Figs. 2-3 related in Figs. 1, 4-6) including: a first flip-flop (e.g., 202/302; in Figs. 2-3 related in Figs. 1, 4-6); a second flip-flop (e.g., 204/304; in Figs. 2-3 related in Figs. 1, 4-6) having a set input (e.g., at D 204/304; in Figs. 2-3 related in Figs. 1, 4-6) coupled to an output of the first flip- flop (e.g., at Q 202/302; in Figs. 2-3 related in Figs. 1, 4-6); first logic circuitry (e.g., 208/308; in Figs. 2-3 related in Figs. 1, 4-6), which, in operation, logically combines an output of the second flip-flop (e.g., at Q 204/304; in Figs. 2-3 related in Figs. 1, 4-6) and information representative of the output of the first flip-flop to generate an output of the read-once memory (e.g., at Q 202/302; in Figs. 2-3 related in Figs. 1, 4-6); and second logic circuitry (e.g., 206/306; in Figs. 2-3 related in Figs. 1, 4-6), which in operation, logically combines two signals via OR gate (see for example in Figs. 1-6).
	However, Trimberger is silent with regard to the logically combines a readout control input of the read-once memory circuit and a cell programming control input of the read- once memory circuit.  
In the same field of endeavor, Kim, for example in Figs. 1-22, discloses the logically combines a readout control input of the read-once memory circuit (e.g., RD_INT/WR_INT; in Fig. 16 related in Figs. 1-15, 17-21) and a cell programming control input of the read- once memory circuit (e.g., RD/WR; in Fig. 16 related in Figs. 1-15, 17-21).  

Regarding claim 15, the above Trimberger/Kim, the combination disclose wherein an output of the second logic circuitry is coupled to respective set inputs of the first flip-flops of the plurality of memory cells (see for example in Figs. 1-6 of Trimberger and see also in Figs. 1-22 of Kim, as discussed above).  
Regarding Independent Claim 19, Trimberger, for example in Figs. 1-6, discloses a method, comprising: storing data in a first flip-flop (implied the flip-flop 202/302; in Figs. 2-3 related in Figs. 1, 4-6) of a memory cell (see for example in Figs. 2-3 related in Figs. 1, 4-6); transferring the data to a second flip-flop of the memory cell (implied the output data to flip-flop 204/304; in Figs. 2-3 related in Figs. 1, 4-6), the second flip-flop having a set input (e.g., at D 204/304; in Figs. 2-3 related in Figs. 1, 4-6) coupled to an output of the first flip-flop (e.g., at Q 202/302; in Figs. 2-3 related in Figs. 1, 4-6); logically combining (via 208/308; in Figs. 2-3 related in Figs. 1, 4-6) an output of the second flip-flop (e.g., at Q 204/304; in Figs. 2-3 related in Figs. 1, 4-6) and information representative of the output of the first flip-flop (e.g., at Q 202/302; in Figs. 2-3 related in Figs. 1, 4-6) to generate an output of the memory cell (see for example in 
However, Trimberger is silent with regard to the logically combining a readout control input and a cell programming control input.
In the same field of endeavor, Kim, for example in Figs. 1-22, discloses the logically combines a readout control input (e.g., RD_INT/WR_INT; in Fig. 16 related in Figs. 1-15, 17-21) and a cell programming control input (e.g., RD/WR; in Fig. 16 related in Figs. 1-15, 17-21).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Trimberger such as method and apparatus for the protection of sensitive data within an integrated circuit (see for example in Figs. 1-6 of Trimberger) by incorporating the teaching of Kim such as the memory access operation after the additive latency period (see for example in Figs. 1-22 of Kim), for the purpose of controlling the phase controller that controls a phase of a clock signal to generate a phase-controlled clock signal, and a controller that generates a control signal with a first logic state to change the phase controller from a disabled state to an enabled state at a predetermined time in the additive latency period (Kim, Col. 1, lines 56-62).
	Regarding claim 20, the above Trimberger/Kim, the combination disclose comprising resetting the second flip-flop after outputting the data (see for example in Figs. 1-6 of Trimberger and see also in Figs. 1-22 of Kim, as discussed above).  
Claims 2-3, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger et al (US 7,218,567 B1 hereinafter “Trimberger”) in view of Kim et al (US 8,358,546 B2 hereinafter “Kim”), and further in view of Otsuka et al (US 6,175,529 B1 hereinafter “Otsuka”).

Regarding claim 2, the above Trimberger/Kim disclose the claimed invention as discussed above. However, the above Trimberger/Kim are silent with regard to wherein the second logic circuitry includes circuitry of an XOR-type.  
In the same field of endeavor, Otsuka, for example in Figs. 1-15, discloses wherein the second logic circuitry includes circuitry of an XOR-type (e.g., 145; in Figs. 4-5 related in Figs. 1-3, 6-15).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Trimberger such as method and apparatus for the protection of sensitive data within an integrated circuit (see for example in Figs. 1-6 of Trimberger) and the teaching of Kim such as the memory access operation after the additive latency period (see for example in Figs. 1-22 of Kim) by incorporating the teaching of Otsuka such as semiconductor integrated circuit device and method for manufacturing the same (see for example in Figs. 1-15 of Otsuka), for the purpose of controlling the inverting data is set to a period for accessing the overall addresses (Otsuka, Col. 11, lines 32-34). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 3, the above Trimberger/Kim disclose the claimed invention as discussed above. However, the above Trimberger/Kim are silent with regard to wherein the first 
In the same field of endeavor, Otsuka, for example in Figs. 1-15, disclose wherein the first logic circuitry includes logic circuitry of an AND type, and, in operation, receives an inverted output of the first flip-flop (e.g., inverted signal from 157 and output from flip-flop 156; in Figs. 8 related in Figs. 1-7, 9-15).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Trimberger such as method and apparatus for the protection of sensitive data within an integrated circuit (see for example in Figs. 1-6 of Trimberger) and the teaching of Kim such as the memory access operation after the additive latency period (see for example in Figs. 1-22 of Kim) by incorporating the teaching of Otsuka such as semiconductor integrated circuit device and method for manufacturing the same (see for example in Figs. 1-15 of Otsuka), for the purpose of controlling the inverting data is set to a period for accessing the overall addresses (Otsuka, Col. 11, lines 32-34). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, the above Trimberger/Kim/Otsuka, the combination disclose wherein the second logic circuitry includes an XOR gate (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22 and see also in Figs. 1-15 of Otsuka, as discussed above).  
	Regarding claim 14, the above Trimberger/Kim/Otsuka, the combination disclose wherein an output of the second logic circuitry is coupled to respective reset inputs of the first 
Regarding claim 16, the above Trimberger/Kim/Otsuka, the combination disclose wherein the first logic circuitry of a memory cell of the plurality of memory cells includes an AND gate, which, in operation, receives an inverted output of the first flip-flop of the memory cell of the plurality of memory cells (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22 and see also in Figs. 1-15 of Otsuka, as discussed above).  
Claims 4-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trimberger et al (US 7,218,567 B1 hereinafter “Trimberger”) in view of Kim et al (US 8,358,546 B2 hereinafter “Kim”), and further in view of Spademan et al (US 3,764,986)
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 4, the above Trimberger/Kim disclose the claimed invention as discussed above. However, the above Trimberger/Kim are silent with regard to wherein an output of the second logic circuitry is coupled to a reset input of the first flip-flop.  
In the same field of endeavor, Spademand, for example in Figs. 1-16, discloses wherein an output of the second logic circuitry (e.g., REV KEY; in Fig. 8 related in Figs.1-7, 9-16) is coupled to a reset input of the first flip-flop (e.g., 880; in Fig. 8 related in Figs. 1-7, 9-16).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Trimberger such as method and apparatus for the protection of sensitive data within an integrated circuit (see for example in Figs. 1-6 of Trimberger) and the teaching of Kim such as the memory access Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 5, the above Trimberger/Kim/Spademan, the combination disclose wherein the first logic circuitry includes logic circuitry of a NAND type (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 6, the above Trimberger/Kim/Spademan, the combination disclose wherein an output of the second logic circuitry is coupled to a set input of the first flip-flop (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, the above Trimberger/Kim/Spademan, the combination disclose wherein, in operation, a reading of a state stored in the memory circuit triggers a forcing by the Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8,  the above Trimberger/Kim/Spademan, the combination disclose wherein, in operation, outputting a reading of content of the first flip-flop by the circuit is preceded by an erasing of the content of the first flip- flop (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, the above Trimberger/Kim/Spademan, the combination disclose wherein an input of the first logic circuitry is coupled to the readout control input of the circuit (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, the above Trimberger/Kim/Spademan, the combination disclose wherein the flip-flops are of RS type (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 11, the above Trimberger/Kim/Spademan, the combination disclose a clock input coupled to clock inputs of the first and second flip-flops (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, the above Trimberger/Kim/Spademan, the combination disclose wherein the read-once memory, in operation, responds to receipt of a command to read content stored in the first flip-flops of the plurality of memory cells by: resetting the first flip-flops of the plurality of memory cells; and subsequently outputting content of the second flip-flops of the plurality of memory cells (see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, the above Trimberger/Kim/Spademan, the combination disclose wherein, in operation, the read-once memory resets the second flip-flops of the plurality of memory cells after outputting the content of the second flip-flops of the plurality of memory cells(see for example in Figs. 1-6 of Trimberger with Kim; in Figs. 1-22, and see also in Figs. 1-16 of Spademand). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.